     WRIGHT, FINLAY & ZAK, LLP
 1
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff, Wells Fargo Bank, National Association, As Trustee For The Holders Of
     The First Franklin Mortgage Loan Trust 2006-FF15 Mortgage Pass Through Certificates, Series
 6   2006-FF15
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   WELLS FARGO BANK, NATIONAL                         Case No.:   2:19-cv-01111-RFB-VCF
10   ASSOCIATION, AS TRUSTEE FOR THE
     HOLDERS OF THE FIRST FRANKLIN                      NOTICE OF DISASSOCIATION AND
11   MORTGAGE LOAN TRUST 2006-FF15                      WITHDRAWAL OF COUNSEL
     MORTGAGE PASS THROUGH
12   CERTIFICATES, SERIES 2006-FF15,
13
                   Plaintiff,
14          vs.
15   NORTH AMERICAN TITLE INSURANCE
16   COMPANY,

17                 Defendant.
18
           Plaintiff, Wells Fargo Bank, National Association, As Trustee For The Holders Of The
19
20   First Franklin Mortgage Loan Trust 2006-FF15 Mortgage Pass Through Certificates, Series
21   2006-FF15 (hereinafter referred to as “Plaintiff”), by and through its attorney of record of the
22
     law firm of Wright, Finlay & Zak, LLP, hereby gives notice that Matthew S. Carter, Esq. is no
23
     longer an attorney associated with Wright, Finlay & Zak, LLP and therefore no longer needs to
24
25   ///

26
     ///
27
28




                                                Page 1 of 2
     receive notice related to this case. Wright Finlay & Zak, LLP will continue to represent
 1
 2   Plaintiff and request that Lindsay D. Robbins, Esq. receive all future notices.

 3         DATED this 27th day of February, 2020.
 4
                                                  WRIGHT, FINLAY & ZAK, LLP
 5
                                                  /s/ Lindsay D. Robbins, Esq.
 6                                                Lindsay D. Robbins, Esq.
 7                                                Nevada Bar No. 13474
                                                  7785 W. Sahara Ave., Suite 200
 8                                                Las Vegas, NV 89117
                                                  Attorney for Plaintiff, Wells Fargo Bank, National
 9                                                Association, As Trustee For The Holders Of The
10                                                First Franklin Mortgage Loan Trust 2006-FF15
                                                  Mortgage Pass Through Certificates, Series 2006-
11                                                FF15
12
13                                   CERTIFICATE OF SERVICE
14          Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 27th
15   day of February, 2020, a true and correct copy of this NOTICE OF DISASSOCIATION AND
16   WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-filing
17   electronic system to the attorney(s) associated with this case as follows:
18
19          EARLY SULLIVAN WRIGHT GIZER & MCRAE LLP
            Email: ksinclair@earlysullivan.com
20          Email: slau@earlysullivan.com
21
                                   /s/ Faith Harris
22                                 An Employee of WRIGHT, FINLAY & ZAK, LLP
23
24
25
26
27
                                       3-09-2020
28




                                                 Page 2 of 2
